UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-1998



ELIZABETH JOHNSON,

                                              Plaintiff - Appellant,

          versus


UNITED STEELWORKERS OF AMERICA, AFL-CIO CLC,

                                               Defendant - Appellee,

          and

NORTON COMMUNITY HOSPITAL,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-96-216-B)


Submitted:   October 20, 1997              Decided:   January 9, 1998


Before HALL, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Johnson, Appellant Pro Se. Daniel Martin Kovalik, UNITED
STEELWORKERS OF AMERICA, Pittsburgh, Pennsylvania; Scott Wayne
Mullins, Coeburn, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Defen-
dant's motion for summary judgment and denying counsel's motion for
leave to withdraw. We have reviewed the record and the district

court's opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court. Johnson v. United
Steelworkers, No. CA-96-216-B (W.D. Va. June 26, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2